DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent upon a claim with the above addressed 112 problem (i.e. claim 13).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-15 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wood, US 2013/0137618.
Wood, US 2013/0137618, discloses an aqueous composition for cleaning soot and carbon deposits comprising 0.1-11% by weight of a mixture of quaternary ammonium compounds, 0.1-15% by weight of nonionic or anionic surfactants, and about 0.1-10% by weight of cleaners and chelants (see abstract and paragraph 10).  It is further taught by Wood that the nonionic surfactant is present in an amount of 0.1-10% by weight, wherein a preferred nonionic surfactant blend contains 78-82 parts of an ethoxylated alcohol, 15-19 parts of an alkoxylated alkanolamide, and 3-4 parts of an amine oxide (see paragraphs 27-33), that the composition contains additional ingredients, such as N-octyl-2-pyrrolidone (see paragraph 36 and page 5, claim 7), builders, such as polycarboxylates and aminopolycarboxylates (see paragraph 37), and chelating agents, such as phosphates (see paragraph 38), per the requirements of the instant invention.  Although Wood is silent with respect to the pH value of their aqueous composition, the examiner asserts that the aqueous compositions disclosed in Wood would inherently meet the pH requirements of the instant invention, since the aqueous compositions disclosed in Wood contain all of the required components in the amounts 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1, 2, 4, 5, 7 and 15 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al, WO 94/23003.
Liu et al, WO 94/23003, discloses a composition comprising 31.0% by weight of surfadone lp-100 (i.e. n-octyl pyrrolidone), 10.0% by weight of ammonyx lo (i.e. an amine oxide), 29.5% by weight of glycolic acid, 20.0% by weight of acetic acid, 8.0% by weight of bardic 205m (i.e. a quaternary ammonium antimicrobial agent), and dye/fragrance/water to balance (see Example 5 in Table 2), wherein the pH of the composition is 5-6.9 (see page 5, lines 1-2), per the requirements of the instant invention.  Therefore, instant claims 1, 2, 4, 5, 7 and 15 are anticipated by Liu et al, WO 94/23003.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Claims 1-3, 7, 8, 11, 12 and 15 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Michels et al, US 2007/0037721.
Michels et al, US 2007/0037721, discloses a composition comprising 0.05% by weight of a C10 alkylpolyglucoside surfactant, 0.02% by weight of a polyethyleneimine, 1.0% by weight of octyl pyrrolidone, 0.15% by weight of polyethyleneimine 600 ethoxylated (20 mol) per nitrogen, 0.091% by weight of ethoxylated castor oil, 0.4% by weight of diethylenetriamine pentaacetic acid, 0.2% by weight of 3,4,5-trimethoxybenzoic acid, 0.5% by weight of benzyl alcohol and water to balance (see Example 3 on page 17), wherein the pH is approximately 5 (see paragraph 206), per the requirements of the instant invention.  Therefore, instant claims 1-3, 7, 8, 11, 12 and 15 are anticipated by Michels et al, US 2007/0037721.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
April 7, 2021